DETAILED ACTION

The Amendment filed December 22, 2020 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2014/0217656 to Agarwal in view of U.S. Patent No. 10,144,794 to Chen et al and further in view of PG Publication No. 2010/0183856 to Kind.

However, Agarwal does not disclose that the composition includes at least one halogenated hydrocarbon wax nor an expandable graphite.
Regarding the halogenated hydrocarbon wax, Chen et al is relied upon merely for his teachings of an elastomeric material comprising a halogenated hydrocarbon wax (see the abstract and column 1 lines 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air spring sleeve of Agarwal with a composition including a halogenated hydrocarbon wax as taught by Chen et al in order to improve upon the corrosion resistance of the air spring sleeve, Halogenated hydrocarbon wax is an antiozonant and is known to protect rubber from ozone attack by migrating to the surface and forming a protective film on the rubber. Creating a protective film of the wax on an air spring sleeve would improve its resistance to the elements in a vehicle operating environment.
Regarding the expandable graphite, Kind is relied upon merely for his teachings of an elastomeric body/spring 10 (see Figure 2} having an air sleeve 1 with a composition including an expandable graphite (see the abstract and paragraph 0016).

Regarding Claim 2, Agarwal, as modified, further disclose that the total amount of vulcanizable polymer is from about 25 to about 40 wt. %, based upon the total weight of the composition (see paragraph 0025 of Agarwal).
Regarding Claim 3, Agarwal, as modified, further disclose that the at least one vulcanizable polymer comprises polychloroprene (see paragraph 0034 of Agarwal).
Regarding Claim 4, Agarwal, as modified, further disclose that the at least one vulcanizahle polymer comprises polychloroprene, and where the composition further comprises at least one additional vulcanizable polymer selected from the group consisting of natural rubber, synthetic polyisoprene, polybutadiene, polyisohutylene- co~ isoprene, polyethylene- co-propylene), poly(styrene-co-butadiene), polyfstyrene-co-isoprene), and    poiy(styrene-co-isoprene-co-butadiene),    poiyfisoprene-co-butadiene), poly(ethylene-co-propylene-co-diene), polysulfide rubber, acrylic rubber, urethane rubber, nitrile rubber, silicone rubber, epichlorohydrin rubber, and mixtures thereof (see paragraph 0034 of Agarwal).

Regarding Claim 8, Agarwal, as modified, discloses that the composition further comprises clay (see paragraph 0041 of Agarwal).
However, Agarwal, as modified, does not disclose that the composition specifically comprises from about 20 parts by weight to about 100 parts by weight of clay, based upon one hundred parts by weight of rubber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clay in the composition of Agarwal, as modified, with 20 parts by weight to about 100 parts by weight of clay, based upon one hundred parts by weight of rubber as a matter of design preference dependent upon the desired type of organic filler to be utilized in the composition to improve its flex fatigue and crack growth resistance.
Regarding Claim 9, see Claims 1 and 2 above.
Regarding Claim 11, see Claim 8 above.
Regarding Claim 12, Agarwal, as modified, further disclose that the composition comprises carbon black (see Table 1 and paragraph 0039 of Agarwal).

Regarding Claim 14, Agarwal, as modified, further discloses that the composition comprises factice (see paragraph 0042 of Agarwal).
Regarding Claim 15, Agarwal, as modified, further discloses that the composition comprises one or more plasticizers (see paragraph 0043 of Agarwal).
Regarding Claim 16, Agarwal, as modified, further discloses that the composition comprises one or more homogenizing agents (see paragraph 0047 of Agarwal).
Regarding Claim 17, Agarwal, as modified, further discloses that the composition comprises one or more antioxidants (see paragraph 0035 of Agarwal).
Regarding Claim 18, Agarwal, as modified, further discloses that the composition comprises zinc oxide (see paragraph 0052 of Agarwal).
Regarding Claim 19, Agarwal, as modified, further discloses that the composition comprises one or more tackifiers (see paragraph 0044 of Agarwal).
Regarding Claim 20, see Claims 1 and 2 above. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2014/0217656 to Agarwal in view of U.S. Patent No. 10,144,794 to Chen et al and further in view of PG Publication No. 2010/0183856 to Kind as applied to s 1-5, 8, 9, and 11-20 above, and further in view of PG Publication No. 2014/0013693 to Zhou et al.
Regarding Claim 6, Agarwal, as modified, discloses most all the features of the instant invention as applied above, except for the composition comprising from about 0.5 parts by weight to about 40 parts by weight of expandable graphite, based upon one hundred parts by weight of rubber.
Zhou et al are relied upon merely for their teachings of an expandable graphite material article having a composition comprising from about 0.5 parts by weight to about 40 parts by weight of expandable graphite, based upon one hundred parts by weight of its main ingredient (see Claim 10 of the reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the composition of Agarwal, as modified, to include from about 0.5 parts by weight to about 40 parts by weight of expandable graphite, based upon one hundred parts by weight of its main ingredient (rubber) as taught by Zhou et al as a matter of design preference dependent upon the desired degree of fire retardance of the composition to adequately protect the air spring from burning.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2014/0217656 to Agarwal in view of U.S. Patent No. 10,144,794 to Chen et al and further in view of PG Publication No. 2010/0183856 to Kind as applied to Claims 1-5, 8, 9, and 11-20 above, and further in view of PG Publication No. 2004/0226100 to Small, Jr. et al.

Small, Jr. et al are relied upon merely for their teachings of a spring assembly having a composition containing alumina trihydrate as a known flame retardant filler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the composition of Agarwal, as modified, to include alumina trihydrate as taught by Small, Jr. et al to be from about 0.1 parts by weight to about 20 parts by weight alumina trihydrate, based upon one hundred parts by weight rubber as a matter of design preference dependent upon the desired degree of fire retardance of the composition to adequately protect the air spring from burning.
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
Firstly, applicant argues that the combination of the Agarwal and Kind references in the 103 rejections above is invalid.  Applicant contends that it would not have been obvious to one of ordinary skill in the art to have added expandable graphite to the composition of Agarwal since neither of the references suggest this.  Applicant also adds that the expandable graphite disclosed in the Kind reference is part of a fire retardant coating that is non-halogenated. 

Lastly, applicant argues that for Claims 2, 9, and 20 that the Agarwal reference does not teach the claimed limitation of the total amount of vulcanizable polymer is from 25 to 40 weight % based upon the total weight of the composition.  Applicant argues that paragraph 0025 of Agarwal, which the examiner stated, teaches this limitation does not disclose this.  Applicant contends that paragraph 0025 of the reference refers to the amount of chlorine in the saturated chlorinated polymer only and that the only disclosure in Agarwal that relates to the total amount of vulcanizable polymer is in Table 1 of Agarwal, from which it can be calculated that the total amount of polymer is about 53 weight %.
In response to this, the examiner respectfully disagrees.  Paragraph 0025 of Agarwal describes both the weight % of the saturated chlorinated polymer in the entire composition and also the weight % of the chlorine included in the polymer.  Firstly, applicant’s attention is drawn to paragraph 0022 of Agarwal which states that the 
It is for all these reasons that the rejections of Claims 1-20 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	02/18/21